Exhibit 10.4

December 5, 2017

Regalwood Global Energy Ltd.

1001 Pennsylvania Avenue N.W.

Suite 220 South

Washington, D.C. 20004

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Re: Initial Public Offering

Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Regalwood
Global Energy Ltd., a Cayman Islands exempted company (the “Company”), and
Citigroup Global Markets Inc. and J.P. Morgan Securities LLC as representatives
(collectively, the “Representatives”) of the several Underwriters named in
Schedule I thereto (the “Underwriters”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each comprised
of one Class A ordinary share of the Company, par value $0.0001 per share (the
“Class A Ordinary Shares”), and one-third of one redeemable warrant, each whole
warrant exercisable for one Class A Ordinary Share (each, a “Warrant”). Certain
capitalized terms used herein are defined in paragraph 11 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by it,
whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.

In the event that the Company fails to consummate a Business Combination within
the time period set forth in the Company’s Amended and Restated Memorandum and
Articles of Association, as the same may be amended from time to time
(“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price,



--------------------------------------------------------------------------------

  payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the Trust Account not previously released
to the Company (less up to $100,000 of such net interest to pay winding up
expenses), divided by the number of then outstanding IPO Shares, which
redemption will completely extinguish public shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any), and (iii) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the
Company’s board of directors, dissolve and liquidate, subject in the cases of
clauses (ii) and (iii) to the Company’s obligations under Cayman Islands law to
provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account and any remaining net assets
of the Company as a result of such liquidation with respect to the Founder
Shares owned by the undersigned (“Claim”). However, if the undersigned has
acquired IPO Shares in or after the IPO, it will be entitled to liquidating
distributions from the Trust Account with respect to such IPO Shares in the
event that the Company fails to consummate a Business Combination within the
time period set forth in the Company’s Charter. In the event of the liquidation
of the Trust Account, the undersigned agrees that it will be liable to the
Company if and to the extent any claims by a third party (other than the
Company’s independent public accountants) for services rendered or products sold
to the Company, or a prospective target business with which the Company has
entered into a written letter of intent, confidentiality or other similar
agreement or business combination agreement, reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per public share and (ii) the
actual amount per public share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per share due to
reductions in the value of the assets in the Trust Account, less taxes payable;
provided that such liability will not apply to any claims by a third party or
prospective target business who executed a waiver of any and all rights to the
monies held in the Trust Account (whether or not such waiver is enforceable) nor
will it apply to any claims under the Company’s obligation to indemnify the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended (the “Securities Act”) pursuant to the
Underwriting Agreement. The undersigned acknowledges and agrees that there will
be no distribution from the Trust Account with respect to any warrants, all
rights of which will terminate on the Company’s liquidation.

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of FINRA, or an
independent accounting firm that such Business Combination is fair to the
Company’s unaffiliated shareholders from a financial point of view.

 

4. Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment prior to,
or for services rendered in order to effectuate, the consummation of the
Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement adjacent to the caption
“Prospectus Summary–The Offering–Limited payments to insiders.”

 

2



--------------------------------------------------------------------------------

5. (a) The undersigned agrees that the Founder Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement and herein) (the “Lockup”) until the earlier to occur of:
(1) one year after the consummation of a Business Combination and (2) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of its shareholders having the right to exchange
their Class A Ordinary Shares for cash, securities or other property.
Notwithstanding the foregoing, if the closing price of the Company’s Class A
Ordinary Shares equals or exceeds $12.00 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination, the Founder Shares will
be released from the Lockup.

 

  (b) The undersigned will not, without the prior written consent of the
Representatives pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Units, Class A Ordinary Shares, Warrants of the
Company or any securities convertible into, or exercisable, or exchangeable for,
Class A Ordinary Shares or publicly announce an intention to effect any such
transaction, for a period of 180 days after the date of the Underwriting
Agreement.

 

  (c) The undersigned agrees that until the Company consummates a Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d)

Notwithstanding the provisions set forth in paragraphs (a) and (c), transfers,
assignments and sales of the Founder Shares, Private Placement Warrants and
Class A Ordinary Shares underlying the Private Placement Warrants are permitted
(i) to the Company’s officers or directors, any affiliates or family members of
any of the Company’s officers or directors, any members of the undersigned or
their affiliates, or any affiliates of the undersigned; (ii) in the case of an
individual, by gift to a member of the individual’s immediate family or to a
trust, the beneficiary of which is a member of one of the individual’s immediate
family, an affiliate of such person or to a charitable organization; (iii) in
the case of an individual, by virtue of laws of descent and distribution upon
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by private sales or transfers made in
connection with any forward purchase agreement or similar arrangement or in
connection with the Business

 

3



--------------------------------------------------------------------------------

  Combination at prices no greater than the price at which the Founder Shares,
Private Placement Warrants or Class A Ordinary Shares were originally purchased;
(vi) by virtue of the undersigned’s organizational documents upon liquidation of
the undersigned; (vii) in the event of the Company’s liquidation prior to the
completion of a Business Combination; or (viii) in the event of completion of a
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s shareholders having the right to exchange their Class A
Ordinary Shares for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (i) through (vi) these permitted transferees must enter into a written
agreement agreeing to be bound by these transfer restrictions.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Founder Shares or Private Placement
Warrants are required to contribute back to the capital of the Company a portion
of any such securities to be cancelled by the Company or transfer any such
securities to third parties, the undersigned will contribute back to the capital
of the Company or transfer to such third parties, at no cost, a proportionate
number of Founder Shares or Private Placement Warrants, as applicable, pro rata
with the other holders of Founder Shares or Private Placement Warrants, as
applicable.

 

6. (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (net of amounts
previously disbursed to management for working capital purposes and excluding
the amount of deferred underwriting discounts held in trust), subject to any
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach of the obligations under paragraph 6(a) herein, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

7. The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this letter agreement.

 

8. The undersigned hereby waives any right to exercise conversion rights with
respect to any of the Company’s ordinary shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Founder
Shares or IPO Shares, and agrees not to seek conversion with respect to such
shares (or sell such shares to the Company in any tender offer) in connection
with any vote to approve a Business Combination.

 

9. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article 22 of the Company’s Charter prior to the consummation of a
Business Combination unless the Company provides public shareholders with the
opportunity to convert their Class A Ordinary Shares upon such approval in
accordance with such Article 28 thereof.

 

4



--------------------------------------------------------------------------------

10. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. Each of the undersigned hereby
(i) agrees that any action, proceeding or claim against him arising out of or
relating in any way to this letter agreement (a “Proceeding”) shall be brought
and enforced in the courts of the State of New York of the United States of
America for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive and (ii) waives any
objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum.

 

11. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the
Class B Ordinary Shares of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” shall mean the Class A Ordinary Shares issued in the Company’s
IPO; (v) “Private Placement Warrants” shall mean the warrants that are being
sold privately by the Company simultaneously with the consummation of the IPO;
(vi) “Trust Account” shall mean the trust account into which a portion of the
net proceeds of the Company’s IPO will be deposited; and (vii) “Registration
Statement” means the Company’s registration statement on Form S-1 (SEC File
No. 333-220771) filed with the Securities and Exchange Commission.

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the Underwriters a representative of, or a fiduciary with respect to, the
Company, its shareholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

14. This letter agreement shall be binding on the undersigned and such person’s
successors, heirs, personal representatives and assigns. This letter agreement
shall terminate on the earlier of (i) the consummation of a Business Combination
and (ii) the liquidation of the Company; provided, that such termination shall
not relieve the undersigned from liability for any breach of this agreement
prior to its termination.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

CIEP Sponsor Ltd.

By:  

/s/ Kevin R. Gasque

Name: Kevin R. Gasque Title: Director

Acknowledged and Agreed: Regalwood Global Energy Ltd.

By:  

/s/ Kevin R. Gasque

  Name: Kevin R. Gasque   Title: Chief Financial Officer